Citation Nr: 1828682	
Decision Date: 05/10/18    Archive Date: 05/18/18

DOCKET NO.  09-46 850A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1. Entitlement to service connection for a neck disability, to include as secondary to a service-connected low back disability.

2. Entitlement to increases in the (10 percent prior to February 23, 2018, and 40 percent from that date) staged ratings assigned for a low back disability. 

3. Entitlement to increases in the (10 percent prior to February 23, 2018, and 30 percent, combined, from that date) staged ratings assigned for a left knee disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

D. Schechner, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from June 1974 to June 1977 and from June 1979 to August 1996.  These matters are before the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision by a Regional Office (RO) of the Department of Veterans Affairs.  In November 2012, a Travel Board hearing was held before the undersigned; a transcript is in the record.  In April 2013 the matters were remanded for additional development.

The issue of service connection for a neck disability is being REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action on his part is required.


FINDINGS OF FACT

1.  Prior to February 23, 2018, the Veteran's low back disability is not shown to have been manifested by forward flexion limited to 60 degrees or less, combined range of motion limited to 120 degrees or less, or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour; from that date the disability is not shown to have been manifested by unfavorable ankylosis of the entire thoracolumbar spine; separately ratable neurological manifestations are not shown at any time under consideration.

2.  Prior to February 23, 2018, the Veteran's left knee disability was manifested by mild arthritis and painful motion with flexion no worse than limited at 115 degrees and extension no worse than limited at 5 degrees, and recurrent subluxation or lateral instability was not shown; from that date the left knee disability has been manifested by painful motion with flexion no worse than limited at 80 degrees and extension no worse than limited at 5 degrees, and more than moderate recurrent subluxation or lateral instability has not been shown.


CONCLUSIONS OF LAW

1.  Increases in the (10 percent prior to February 23, 2018, and 40 percent from that date) staged ratings assigned for a low back disability, are not warranted.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.1, 4.7, 4.21, 4.40, 4.45, 4.71a, Code 5242 (2017)

2.  Increases in the (10 percent prior to February 23, 2018, and 30 percent, combined, from that date) staged ratings assigned for a left knee disability, are not warranted.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.1-4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Codes 5003, 5257, 5260, 5261 (2017). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating claims for VA benefits.  VA's duty to notify was satisfied by correspondence in February 2008 and January 2009.  See 38 U.S.C. §§ 5102, 5103, 5103A; 38 C.F.R. § 3.159.  

The Veteran and his representative have not raised any issues with VA's duty to assist.  See Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).  The Board finds there has been substantial compliance with its April 2013 remand directives pertaining to the matters addressed on the merits herein.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008).


Legal Criteria, Factual Background, and Analysis

The Board has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss in detail every piece of evidence.  See Gonzales v. West, 218 F, 3d, 1378 (Fed. Cir. 2000).  Hence, the Board will summarize the evidence as deemed appropriate, and the Board's analysis will focus on what the evidence shows, or fails to show, as to the claims.

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C. § 1155; 38 C.F.R. § 4.1.

Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that evaluation.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary importance.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, separate ratings may be assigned for separate periods of time based on the facts found.  This practice is known as "staged" ratings."  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The relevant temporal focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability for the time period beginning one year before the claim was filed until VA makes a final decision on the claim.  Id.

When evaluating a service-connected disability based on limitation of motion, the Board must take into consideration functional loss due to pain under 38 C.F.R. § 4.40 and functional loss due to weakness, fatigability, incoordination or pain on movement of a joint under 38 C.F.R. § 4.45.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); see Johnson v. Brown, 9 Vet. App. 7 (1996).  In DeLuca, the Court held that a diagnostic code based on limitation of motion does not subsume 38 C.F.R. §§ 4.40 and 4.45 and that the rule against pyramiding set forth in 38 C.F.R. § 4.14 does not forbid consideration of a higher rating based on a greater limitation of motion due to pain on use, including use during flare-ups.  Id.  A finding of functional loss due to pain must be supported by adequate pathology and evidenced by the visible behavior of the veteran.  38 C.F.R. § 4.40; Johnston v. Brown, 10 Vet. App. 80, 85 (1997).  Nonetheless, a rating higher than the minimum compensable rating is not assignable under any diagnostic code relating to range of motion where pain does not cause a compensable functional loss.  Rather, the "pain must affect some aspect of 'the normal working movements of the body' such as 'excursion, strength, speed, coordination, and endurance,'" as defined in 38 C.F.R. § 4.40, before a higher rating may be assigned.  See Mitchell v. Shinseki, 25 Vet. App. 32, 37 (2011).  

Low back disability

The Veteran's low back disability is rated as lumbosacral strain with degenerative arthritis of the lumbosacral spine under Code 5242 and the General Rating Formula for Diseases and Injuries of the Spine (General Formula).  

Under the General Formula a 10 percent rating is warranted when (1) forward flexion of the thoracolumbar spine is greater than 60 degrees but not greater than 85 degrees; (2) the combined range of motion of the thoracolumbar spine is greater than 120 degrees but not greater than 235 degrees; (3) there is muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or (4) there is vertebral body fracture with loss of 50 percent or more of the height.  A 20 percent rating is warranted when forward flexion of the thoracolumbar spine is greater than 30 degrees but not greater than 60 degrees; or, with combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, with muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent rating is warranted when forward flexion of the thoracolumbar spine is limited to 30 degrees or less; or with favorable ankylosis of the entire thoracolumbar spine.  A 50 percent rating is warranted for unfavorable ankylosis of the entire thoracolumbar spine.  A 100 percent rating is warranted for unfavorable ankylosis of the entire spine.  Note (1) to the General Formula specifies that any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, should be separately evaluated under an appropriate diagnostic code.  38 C.F.R. § 4.71a

If the service connected spine disability includes intervertebral disc syndrome (IVDS) it may alternatively be rated under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes.  Here, IVDS is not shown or alleged.  38 C.F.R. § 4.71a.

On July 2008 VA examination, the Veteran complained of back pain which radiated to both legs.  MRI showed L5-S1 disc dessication and bulge with posterior annular tear.  He reported that he injured his back at work in February 2007 and received physical therapy through his job, and re-injured the back in December 2007 when he slipped on ice.  He reported being on worker's compensation and off work until August 2008.  On examination, he reported low back pain and tightness; the pain was throbbing and hot/burning with severity up to 8 to 9 out of 10.  He reported constant pain of 2/10 severity that increased to 8 to 9 out of 10 with certain movements such as bending forward, turning/twisting, and changing position; the duration of flares was 10 minutes and frequency depended on activity.  He reported having full range of motion when not in a flare up, and that he retained full range of motion with flare up, but with pain.  He reported he did not have incontinence, radiation of pain down his legs, or weakness.

On physical examination, there was no spasm, atrophy, guarding, tenderness, or weakness of the spine.  The Veteran's spine was symmetrical in appearance with no abnormal spinal curvatures.  Muscle strength testing, sensory testing, and detailed reflex exams were normal.  There was no thoracolumbar spine ankylosis.  There was pain at the end range of all motions: flexion was to 110 degrees, extension was to 35 degrees, bilateral rotation was to 25 degrees, and bilateral lateral flexion was to 32 degrees.  The diagnosis was history of remote strain in service with more recent injuries leading to annular tear at L5-S1 disc with more severe back pain.

Based on this evidence, the August 2008 rating decision on appeal granted a 10 percent rating for low back pain effective November 28, 2007.

At the September 2012 Board hearing, the Veteran testified that he underwent a radio frequency procedure in February 2011 and he had three epidurals in 2011 for pain relief.  He testified that he was receiving workers' compensation from his job.

On February 23, 2018 VA examination, the Veteran reported sharp pains in his low back radiating to the buttocks.  He reported flare ups of the back described as sharp burning pain.  He reported being unable to lift, sit or stand without pain.  On physical examination, forward flexion was to 20 degrees, extension was to 15 degrees, right and left lateral flexion were to 10 degrees, and right and lateral rotation were to 20 degrees.  The abnormal range of motion itself contributed to a functional loss in that he could not bend fully.  Pain was exhibited in forward flexion, extension, left lateral flexion, and right lateral rotation.  There was objective evidence of localized tenderness or pain on palpation, and there was evidence of pain with weight bearing and non-weight bearing.  There was pain on passive range of motion testing.  There was additional loss of function or range of motion after three repetitions: forward flexion was to 20 degrees, extension was to 10 degrees, right and left lateral flexion were to 10 degrees, and right and left lateral rotation were to 20 degrees.  Factors causing functional loss included pain, fatigue, weakness, lack of endurance, and incoordination.  There was guarding and muscle spasm resulting in abnormal gait or abnormal spine contour.  Additional factors contributing to disability included less movement than normal, interference with sitting, and interference with standing.  Muscle strength testing was 4/5 with no muscle atrophy.  Deep tendon reflexes and sensory exam were normal.  Straight leg raising was negative bilaterally.  There were no signs or symptoms of radiculopathy, and the spine was not ankylosed.  The Veteran did not have any other neurologic abnormalities or findings related to a thoracolumbar spine condition.  There was no intervertebral disc syndrome of the thoracolumbar spine.  He reported occasional use of a brace and a cane, as needed.  The diagnoses included lumbosacral strain and degenerative arthritis of the spine, which the examiner opined is a progression of the previous diagnosis; the examiner opined that the lumbar disc disease is related to or part of the service connected low back disability; however bed rest had not been prescribed.  The functional impact of the condition was difficulty with prolonged standing, sitting, or walking; inability to climb ladders or engage in deep or repeated bending, heavy lifting, or carrying heavy loads; and inability to do prolonged or strenuous overhead work or work in a crouched position in tight spaces.

Based on this evidence, a March 2018 rating decision granted a 40 percent rating for lumbosacral strain with degenerative arthritis of the lumbosacral spine, effective February 23, 2018, the date of the VA examination.

Additional VA treatment records throughout note symptoms similar to those found on the VA examinations described above.  

The Board's April 2013 remand instructions included that the AOJ should, with the Veteran's assistance, obtain records of his treatment for postservice back injuries and relevant workers' compensation records.  He did not respond to the AOJ's requests for authorizations for VA obtain the records (and therefore, the development could not be completed).  

The reports of the VA examinations, treatment records, and lay statements, overall, provide evidence against this claim, as they do not show that symptoms of the Veteran's low back disability included forward flexion limited to 60 degrees or less; combined range of motion of the thoracolumbar spine limited to 120 degrees or less; or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis (the criteria for a 20 percent rating).  On July 2008 VA examination, forward flexion was to 110 degrees, and there was no muscle spasm or guarding of movement.  The criteria for a rating in excess of 10 percent are not shown to have been met prior to February 23, 2018, and a rating in excess of 10 percent prior to that date is therefore not warranted.

Notably, there is a related lengthy period for which there is sparse documentation of the status of the Veteran's back disability (he had sustained 2 postservice injuries, including one work-related, for which he was awarded Workers' Compensation).  The Board assumes (as the Veteran declined to authorized VA to secure the records) that the information therein does not support the Veteran's claim.

A 40 percent rating was assigned by the AOJ from the February 23, 2018 VA examination date, apparently based on a finding that all back pathology, symptoms, and impairment of function are part of the service connected disability (and the Board will not disturb that determination).  Continuing the analysis, reports of the VA examination, treatment records, and lay statements, overall, do not show that symptoms of the Veteran's low back disability have at any time included unfavorable ankylosis of the entire thoracolumbar spine (the criteria for a 50 percent rating).  On the February 2018 VA examination, there was no ankylosis of the spine.  The criteria for a rating in excess of 40 percent are not met at any time, and a higher rating is not warranted.

Neurological manifestations may be separately rated under an appropriate Code.  Here, the medical evidence does not show any neurological manifestation of the lumbar spine disability.  Neurologic evaluations have consistently been normal, with no evidence of radiculopathy; neurological manifestations have not been noted or alleged.  Therefore, a separate rating for neurological manifestations is not warranted.  The preponderance of the evidence is against this claim.  Therefore, and the appeal in the matter must be denied.

Left knee disability

Under Code 5003, degenerative arthritis established by X-ray findings is rated on the basis of limitation of motion under the appropriate Codes for the specific joints involved.  When the limitation of motion of the specific joints involved is noncompensable under the appropriate Codes, a 10 percent rating is warranted for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added, under Code 5003.  

The criteria for rating knee disabilities are found in Codes 5256 to 5263.  Code 5256 provides for ratings from 30 to 60 percent for ankylosis of a knee.  

Under Code 5257, a 10 percent rating is warranted for slight recurrent subluxation or lateral instability, a 20 percent rating is warranted for moderate recurrent subluxation or lateral instability, and a 30 percent rating is warranted for severe recurrent subluxation or lateral instability.

Code 5258 provides for a 20 percent rating for dislocated semilunar cartilage with frequent episodes of "locking", pain, and effusion into the joint.

Under Code 5259, a (maximum) 10 percent rating is warranted for cartilage, semilunar, removal of, symptomatic.

Under Code 5260 (for limitation of knee flexion) flexion limited to 60 degrees or less warrants a 0 percent rating, to 45 degrees a 10 percent rating, to 30 degrees a 20 percent rating, and to 15 degrees a 30 percent rating.  

Under Code 5261 (for limitation of knee extension) extension limited at 5 degrees warrants a 0 percent rating, at 10 degrees a 10 percent rating, at 15 degrees a 20 percent rating, at 20 degrees a 30 percent rating, at 30 degrees a 40 percent rating, and at 45 degrees a 50 percent rating.  38 C.F.R. § 4.71a.  

Code 5262 provides for ratings for impairment due to malunion or nonunion of the tibia and fibula.

Code 5263 provides for a 10 percent rating for acquired (traumatic) genu recurvatum.

[Diagnostic codes 5256, 5258, 5259, 5262, and 5263 have no applicability in this matter, as the pathology or manifestations in the rating criteria for those Codes (ankylosis, dislocated semilunar cartilage, symptomatic removal of semilunar cartilage, malunion or nonunion of tibia or fibula, or genu recurvatum) are not shown.  38 C.F.R. § 4.71a.]  

On July 2008 VA examination, the Veteran reported left knee weakness, swelling, and locking.  He reported there was much popping, but range of motion was intact.  Symptoms were aggravated by squatting, climbing ladders or inclines, running, jumping, or pushing heavy objects.  He described the pain as an ache, 7 to 8 out of 10 in severity, with a constant discomfort of 4/10 that worsened with activity; flare ups lasted for 3 to 4 days but with no change in range of motion.  He was able to stand for 3 to 8 hours with only short rest periods and he was able to walk 1 to 3 miles.  He reported no deformity, giving way, instability, stiffness, weakness, or episodes of dislocation or subluxation; he reported locking several times a week and repeated effusion of the knee.  The condition did not affect knee joint motion.  

On physical examination, the Veteran's gait was normal and there was no evidence of abnormal weight bearing.  Flexion was to 130 degrees and extension was to 0 degrees with pain at the end range of flexion.  There was crepitus, tenderness, and painful movement of the knee.  There were bumps consistent with Osgood-Schlatters disease.  There was no instability or patellar or meniscus abnormality.  There was no effusion, dislocation, or locking noted on exam.  McMurray's test was positive.  The diagnosis was degenerative arthritis of the knee and positive meniscal signs.  The examiner opined that the condition hindered the Veteran's ability to climb ladders or squat and his knee bothered him at the end of the day.

Based on this evidence, the August 2008 rating decision on appeal continued a 10 percent rating for left knee degenerative joint disease.

On March 2010 VA examination, left knee flexion was from 0 to 125 degrees with objective evidence of pain with active motion.  After repetitive motion, left knee flexion was from 0 to 115 degrees, limited by pain mostly in the patellofemoral compartment.

At the September 2012 Board hearing, the Veteran testified that his left knee was now unstable, and he would have swelling and severe knee pain after about 20 minutes of walking.

On September 2013 VA examination, left knee flexion was to 140 degrees or greater with objective evidence of painful motion at 120 degrees, and extension was to 0 degrees.  Following repetitive use testing, left knee flexion was to 120 degrees and extension was to 5 degrees; functional impairment was less movement than normal.  There was no tenderness or pain to palpation of the knee.  Muscle strength testing was normal.  Anterior instability, posterior instability, and medial-lateral instability testing were normal, and there was no evidence or history of recurrent patellar subluxation/dislocation.

On February 23, 2018 VA examination, the Veteran reported that his left knee condition has worsened over time.  He reported flare ups of left knee pain and swelling.  Functional impairment included inability to bend the knee fully, climb, lift, or stand for prolonged periods.  On physical examination, flexion of the left knee was to 80 degrees and extension was to 0 degrees; the range of motion itself contributed to a functional loss in that he could not bend the knee fully.  Pain was exhibited on flexion.  There was objective evidence of pain on passive range of motion.  There was objective evidence of localized tenderness or pain on palpation of the knee joint.  There was evidence of pain with weight bearing and with non-weight bearing.  There was no objective evidence of crepitus.  After three repetitions, flexion was to 80 degrees and extension was to 0 degrees.  Additional contributing factors of disability included less movement than normal, interference with sitting, and interference with standing.  Muscle strength testing was 4/5 with no muscle atrophy.  There was no ankylosis of the knee.  There was a history of moderate recurrent subluxation and slight lateral instability of the left knee.  There was no history of recurrent effusion.  Anterior instability, posterior instability, medial instability, and lateral instability testing were each 1+ (0 to 5 millimeters).  There was a history of frequent episodes of joint "'locking" and pain.  He used a brace and a cane occasionally, only as needed.  The diagnoses included left knee degenerative joint disease and strain with subluxation and instability.  The examiner opined that the diagnoses were a progression of the previous diagnosis; the symptoms are worse now than before as the knee buckles and gives way.  The examiner opined that there was slight knee instability, and that subluxation was also noted, and further opined that the knee condition results in difficulty with prolonged sitting, getting up after sitting, walking quickly after sitting, and prolonged standing or walking, and inability to climb ladders, difficulty climbing stairs, inability to engage in deep or repeated bending or heavy lifting, inability to do prolonged or strenuous overhead work, and inability to work in a crouched position in tight spaces.

Based on this evidence, a March 2018 rating decision increased the rating for the left knee disability by assigning a separate (20 percent for moderate) rating for subluxation and instability, effective February 23, 2018, the date of the VA examination.

Additional VA treatment records throughout the appeal period show symptoms similar to those noted on the VA examinations described above.  

The 10 percent rating assigned for the left knee prior to February 23, 2018 is based on painful motion with X-ray confirmed degenerative arthritis syndrome (under Codes 5003-5260).  To warrant the next higher rating, the evidence would have to show limitation of knee flexion to 30 degrees or less, limitation of extension (at 15 degrees or more), limitation of both flexion (at 45 degrees) and extension (at 10 degrees), dislocated semilunar cartilage, or symptomatic removal of semilunar cartilage, or (in addition) compensable instability or subluxation.  The evidence of record does not show that any such criteria were met prior to February 23, 2018.  Significantly in that regard, although the Veteran testified at the Board hearing that he had instability of the knee, on examination prior to February 23, 2018 he denied having instability (and it was not found on testing for such); and although he self-reported locking, he was not found to have dislocated semilunar cartilage or be postoperative for removal of semilunar cartilage.  The Board finds the clinical data regarding the status of the knee to be more probative, than the unconfirmed by contemporaneous findings subjective reports.  Consequently, the Board finds that a rating in excess of 10 percent for the left knee is not warranted prior to February 23, 2018.

The combined 30 percent rating assigned for the left knee from February 23, 2018 is based on a formulation of 10 percent assigned for arthritis with limitation of motion/or painful, combined with a 20 percent rating (under Code 5257) for moderate instability.  Consequently, to warrant a higher combined rating the evidence must show either that the criteria for a 20 percent rating for limitations of flexion and/or extension are met or that there is severe recurrent subluxation or lateral instability, or that there is also dislocated semilunar cartilage, or symptomatic removal of semilunar cartilage.  The evidence of record does not show that, at any time since February 23, 2018, any of the criteria which would allow for a further increase in the combined rating were met (or approximated).  At no time is the Veteran's left knee flexion shown to have been limited to 30 degrees, compensable limitation of extension was not reported at any time, severe instability or subluxation is not shown, and dislocated semilunar cartilage or the symptomatic removal of semilunar cartilage is not shown.  Notably, pain of itself that does not result in additional (to what is already acknowledged in ratings assigned) limitation of function does not provide a basis for a further increase in the rating.  Here, the record does not reflect any functional limitations beyond those encompassed by the 30 percent combined rating assigned for the left knee disability.

Neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, No. 15-2818, 2017 U.S. App. Vet. Claims LEXIS 319, *8-9 (Vet. App. March 17, 2017). 


ORDER

Increases in the (10 percent prior to February 23, 2018, and 40 percent from that date) staged ratings assigned for a low back disability, are denied.

Increases in the (10 percent prior to February 23, 2018, and 30 percent, combined, from that date) staged ratings assigned for a left knee disability, are denied.


REMAND

The Board finds that further development remains necessary to ensure that the Board's prior remand instructions are fulfilled. 

The previous remand requested an examination of the Veteran to secure a medical advisory opinion regarding a nexus between any current neck disability and the Veteran's service (or whether it was caused or aggravated by a service-connected low back disability).

On February 2018 VA examination, the examiner opined that the Veteran's claimed neck condition was less likely than not (less than 50 percent probability) incurred in, or caused by, service; the examiner noted that the Veteran has a diagnosis of neck strain, but that it is less likely than not related to military service as there is no mention in STRs of neck complaints.  Regarding secondary service connection, the examiner opined simply (without further explanation), "C spine is not connected to L spine pain".

The probative value of a medical opinion depends on the extent to which it is supported by rationale.  That STRs are silent for a disability is insufficient rationale for a negative nexus opinion when there is lay evidence (such as reports of undocumented complaints or injury in service); and a conclusory opinion (without rationale) regarding secondary service connection has no probative value.  Accordingly, a remand for corrective action is necessary.  See Stegall v. West, 11 Vet. App. 268 (1998).  

the case is REMANDED for the following:

1.  The AOJ should arrange for an orthopedic examination of the Veteran to ascertain the nature and likely etiology of his neck disability.  The entire record (including this remand) must be reviewed by the examiner in conjunction with the examination.  Based on examination of the Veteran and review of the record, the examiner should:

a) Identify (by medical diagnosis) each neck disability entity found.

b) As to each such diagnosed disability entity, the examiner should opine whether or not such is at least as likely as not (a 50% or greater probability) related directly to the Veteran's service (to include as due to injury/activities therein).

c) If the neck disability is determined to not be directly related to service, the examiner should opine whether it is at least as likely as not (a 50% or greater probability) related to (was caused or aggravated by) the Veteran's service connected low back disability.

The examiner must explain the rationale for all opinions offered.  The opinion must address aggravation.

2.  The AOJ should then re-adjudicate the claim of service connection for a neck disability.  If it remains denied, the AOJ should issue an appropriate supplemental statement of the case, afford the Veteran and his representative opportunity to respond, and return the case to the Board.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).


______________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


